NO. 07-08-0135-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL C

                                 NOVEMBER 25, 2008

                         ______________________________

                                  ISMAEL CHAVEZ,

                                                             Appellant

                                           v.

                               THE STATE OF TEXAS,

                                                     Appellee
                       _________________________________

             FROM THE 47TH DISTRICT COURT OF POTTER COUNTY;

               NO. 53,941-A; HON. RICHARD DAMBOLD, PRESIDING
                       _______________________________

                              Memorandum Opinion
                        _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

       Ismael Chavez pled guilty to the offense of deadly conduct and, pursuant to a plea

bargain, was sentenced on March 21, 2007, to four years imprisonment, which sentence

was suspended. He then was placed on community supervision for six years. On January

4, 2008, the State moved to revoke appellant’s probation and alleged six instances in

which he had violated his conditions of probation. Appellant acknowledged that each was

true. After a hearing, the trial court revoked appellant’s probation and sentenced him to
three (not four) years imprisonment. Appellant now argues that the trial court denied him

due process because it did not leave him on probation. We affirm.

          Proof of a single violation of the conditions of community supervision will support a

determination to revoke probation. Moses v. State, 590 S.W.2d 469, 470 (Tex. Crim. App.

1979). Moreover, a plea of true to at least one of those violations is in and of itself

sufficient evidence to sustain the revocation. Id. Finally, the decision of the trial court is

reviewed under the standard of abused discretion. Cardona v. State, 665 S.W.2d 492, 493

(Tex. Crim. App. 1984).

          As previously mentioned, appellant acknowledged that each of the six grounds

mentioned by the State in its motion to revoke was true and attempted to explain why some

(but not all) of the violations occurred. Further, not only had he committed at least one

previous violation but also had been given the opportunity to remain on probation. In view

of these circumstances, we cannot say that the trial court abused its discretion in ruling as

it did.



                                                    Per Curiam



Do not publish.




                                                2